 



Exhibit 10.2
RESTRICTIVE COVENANTS AGREEMENT
This Agreement, dated                                         , is by and
between Flowserve Corporation. (“the Company”) and
                                         (“Executive”). The parties agree as
follows:
1. Executive’s Employment with the Company. The Company hereby employs or
continues to employ Executive through a subsidiary of the Company, subject to
the terms and conditions of this Agreement, Flowserve Corporation’s Code of
Business Conduct, and Flowserve’s policies and procedures. Executive agrees to
provide full-time services for the Company during the term of this Agreement.
Executive agrees to devote all of his/her time, energy, skill and best efforts
to the performance of his/her job duties and to the business of the Company, and
shall perform his/her duties in a diligent, trustworthy, and business-like
manner, all for the purpose of advancing the business of the Company. Executive
shall not at any time during the term of this Agreement work on any basis
(including part-time or as an independent contractor) for a Competing Business
(defined in Section 3) and shall not participate in any material way in any
other business that is not a Competing Business. Further, Executive’s
participation in any business that is not a Competing Business shall at all
times comply with the policies of the Company. Executive’s employment with the
Company is on an at-will basis, meaning that either Executive or the Company may
terminate the employment relationship at any time and for any reason not
expressly prohibited by law. The at-will nature of Executive’s employment cannot
be modified orally, but instead may be modified only by written agreement signed
by the Chief Executive Officer of the Company.

2.   The Company’s Promise to Provide Confidential Information and Executive’s
Non-Disclosure Agreement.

     (a) Confidential Information. Immediately upon Executive’s execution of
this Agreement, and continuing on an ongoing basis during Executive’s
employment, the Company agrees to provide Executive with new Confidential
Information (defined below) to which Executive has not previously had access.
For purposes of this Agreement, “Confidential Information” includes any trade
secrets or confidential or proprietary information of the Company, including,
but not limited to, the following:
     (i) Information concerning customers, clients, marketing, business and
operational methods of the Company and their customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by any of
the Company;
     (ii) Business records, product construction, product specifications,
financial information, audit processes, pricing, business strategies, marketing
and promotional practices (including internet-related marketing) and management
methods and information;
     (iii) Financial data, strategies, systems, research, plans, reports,
recommendations and conclusions;
     (iv) Names, arrangements with, or other information relating to, any of the
Company’s customers, clients, suppliers, financiers, owners, representatives and
other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and

1



--------------------------------------------------------------------------------



 



Exhibit 10.2
     (v) Any non-public matter or thing obtained or ascertained by Executive
through Executive’s association with the Company, the use or disclosure of which
might reasonably be construed to be contrary to the best interests of any the
Company.
     (b) Non-Disclosure. In exchange for the Company’s promise to provide
Executive with Confidential Information, Executive shall not, during the period
of Executive’s employment or at any time thereafter, disclose to anyone, or
publish, or use for any purpose, any Confidential Information, except as:
(i) required in the ordinary course of the Company’s business or Executive’s
work for the Company; (ii) required by law; or (iii) directed and authorized in
writing by the Company. Upon the termination of Executive’s employment for any
reason, Executive shall immediately return and deliver to the Company any and
all Confidential Information, computers, hard-drives, papers, books, records,
documents, memoranda, manuals, e-mail, electronic or magnetic recordings or
data, including all copies thereof, which belong to the Company or relate to the
Company’s business and which are in Executive’s possession, custody or control,
whether prepared by Executive or others. If at any time after termination of
Executive’s employment, for any reason, Executive determines that Executive has
any Confidential Information in Executive’s possession or control, Executive
shall immediately return to the Company all such Confidential Information in
Executive’s possession or control, including all copies and portions thereof.

3.   Executive’s Non-Competition, Non-Solicitation, and Non-Recruitment
Covenants.

     (a) The Restrictive Covenants. In Section 2, the Company promised to
provide Executive with new and on-going Confidential Information. Executive
recognizes and agrees that: (i) the Company has devoted a considerable amount of
time, effort, and expense to develop its Confidential Information and business
goodwill; (ii) the Confidential Information and the Company’s business goodwill
are valuable assets to the Company; and (iii) any unauthorized use or disclosure
of the Company’s Confidential Information would cause irreparable harm to the
Company for which there is no adequate remedy at law, including damage to the
Company’s business goodwill. For these reasons, Executive agrees that to protect
the Company’s Confidential Information and business goodwill, it is necessary to
enter into the following restrictive covenants:
Executive, either individually or as a principal, partner, stockholder, manager,
agent, consultant, contractor, employee, lender, investor, volunteer or as a
director or officer of any corporation or association, or in any other manner or
capacity whatsoever, agrees that during Executive’s employment and for a period
of one (1) year following the date on which Executive’s employment ceases (for
whatever reason) (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, without the express prior written consent of the
Company:
          (i) Non-Competition. Become employed by, advise, perform services or
otherwise engage in any capacity with a Competing Business in the Restricted
Area. For purposes of this Agreement, “Competing Business” means any entity or
business that is in the business of providing flow management products and
related repair and/or replacement services. Because the scope and nature of the
Company’s business is international in scope and Executive’s job duties are
international in scope, the “Restricted Area” is worldwide. However, Executive
may own, directly or indirectly, solely as an investment, securities of any
business traded on any national securities exchange or NASDAQ, provided that
Executive is not a controlling person of, or member of a group that controls
such business, and provided further that Executive does not, directly or
indirectly, own three percent (3%) or more of any class of securities of such
business.

2



--------------------------------------------------------------------------------



 



Exhibit 10.2
          (ii) Non-Solicitation. Solicit business from, attempt to transact
business with, or transact business with any customer or prospective customer of
the Company with whom the Company transacted business or solicited within the
preceding twenty-four (24) months, and which either: (1) Executive contacted,
called on, serviced, did business with or had contact with during Executive’s
employment or that Executive attempted to contact, call on, service, or do
business with during Executive’s employment; or (2) Executive became acquainted
with or dealt with, for any reason, as a result of Executive’s employment with
the Company. This restriction applies only to business that is in the scope of
services or products provided by the Company.
          (iii) Non-Recruitment. Hire, solicit for employment, induce or
encourage to leave the employment of the Company, or otherwise cease their
employment with the Company, on behalf of himself/herself or any other person or
entity, any current supervisor, manager, director, vice-president, president,
officer or executive officer or any supervisor, manager, director,
vice-president, president, officer or executive officer whose employment ceased
than less than twelve (12) months earlier.
     (b) Remedies. Executive acknowledges that the restrictions contained in
this Section 3, in view of the nature of the Company’s business, are reasonable
and necessary to protect the Company’s legitimate business interests and
business goodwill and that any violation of these restrictions would result in
irreparable injury to the Company. The existence of any claim or cause of action
by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictive covenants contained in Section 2 or Section 3.
          (i) Forfeiture by Executive. If Executive (1) breaches any restriction
in Section 2 or Section 3, then the Company shall be entitled to (i) require
Executive to forfeit all unexercised stock options granted to Executive through
Executive’s 2006 Incentive Stock Agreement and/or Executive’s 2006 Nonqualified
Stock Option Agreement (regardless of whether such stock options are vested) and
terminate Executive’s 2006 Incentive Stock Agreement and/or 2006 Nonqualified
Stock Option Agreement as of the date of such breach; (ii) require Executive to
sell all shares of Flowserve Corporation acquired by Executive through the
exercise of stock options Executive received through Executive’s 2006 Incentive
Stock Agreement and/or 2006 Nonqualified Stock Option Agreement for the lesser
of (a) the exercise price paid by Executive for such shares or (b) the fair
market value of such shares on the date of sale to Flowserve Corporation;
(iii) require Executive to forfeit all stock granted to Executive through
Executive’s 2006 Restricted Stock Agreement (regardless of whether such stock is
vested); (iv) recover from Executive any gain that Executive realized on the
sale of any shares of Flowserve Corporation acquired by Executive pursuant to
Executive’s 2006 Incentive Stock Agreement, Executive’s 2006 Restricted Stock
Agreement and/or Executive’s 2006 Nonqualified Stock Option Agreement;
(v) discontinue future grants of stock, stock options (whether qualified or
nonqualified) or other equity awards under any equity incentive plan in which
Executive may participate; (vi) damages incurred by the Company as a result of
the breach; and, (vii) recover its attorneys’ fees, costs and expenses incurred
in such actions, in addition to any other legal remedies. To the extent that the
provisions of this Section 3(b)(i) are inconsistent with any of the provisions
of Executive’s current or future equity award agreements (including, without
limitation, grants of qualified and nonqualified stock options and restricted
stock, granted prior to or after the date of this Agreement) or the terms and
conditions of the Company’s incentive, bonus or equity plans, the Company and
Executive agree that the provisions of this Section 3(b)(i) shall control and
the provisions of any such award agreements are hereby amended by the terms of
this Section 3(b)(i).

3



--------------------------------------------------------------------------------



 



Exhibit 10.2
          (ii) Injunctive relief and damages. Executive acknowledges and agrees
that a breach of Section 2 and/or Section 3 will result in irreparable harm and
continuing damage to the Company, and that money damages would be not be a
sufficient remedy to the Company for any such breach or threatened breach.
Therefore, Executive agrees that the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Executive from the
commission of any breach of Section 2 or Section 3, and to recover the Company’s
attorneys’ fees, costs and expenses related to any breach or threatened breach
of this Agreement. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs.
     (c) Severance Pay. If the Company learns that Executive has accepted or
intends to accept a position which would violate Section 3(a)(i), the Company
has the sole discretion to invoke the requirements of Section 3(a)(i). If that
occurs, Executive will be eligible for Severance Pay while Section 3(a)(i) is in
effect. The Company also has the sole discretion to not invoke, and/or to
terminate after invoking, the restrictions in Section (3)(a)(i) in which case
the Severance Pay will also simultaneously terminate. For purposes of this
section, “Severance Pay” means the Company will continue to pay Executive an
amount equal to Executive’s base salary as in effect on his/her date of
termination of employment from the Company (less applicable withholdings and
taxes) for the length of time in which Section 3(a)(i) is in effect. Severance
Pay does not include any other form of compensation such as bonuses,
commissions, stock grants, stock options, fringe benefits, company paid cell
phone, automobile allowance, health or medical benefits, etc. Severance Pay will
be payable in regular intervals in accordance with the Company’s payroll
practices. The Company will subtract from the Severance Pay the value of any
compensation and benefits (including but not limited to wages, salary, bonuses,
allowances, commissions, stock and stock options) Executive receives from the
Competing Business as well as the value of any severance pay, separation pay
and/or separation benefits Executive receives from the Company. This includes
but is not limited to any benefits Executive receives under the Flowserve
Corporation Transitional Executive Security Plan (including but not limited to
severance pay, accelerated vesting of stock and stock options, and health
benefits), any benefits Executive receives under the Flowserve Corporation
Reduction-in-Force Severance Benefits Plan and any benefits Executive receives
under similar plans.
     (d) Tolling. If Executive violates any of the restrictions contained in
this Section 3, the restrictive period will be suspended and will not run in
favor of Executive until such time that Executive cures the violation to the
satisfaction of the Company.
     (e) Notice. If Executive, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, Executive agrees
to inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section 2 and Section 3. Further, before taking
any employment position with any person during the Non-Competition Period,
Executive agrees to give prior written notice to the Company of the name of such
person. The Company shall be entitled to advise such person of the provisions of
Section 2 and Section 3 and to otherwise deal with such person to ensure that
the provisions of Section 2 and Section 3 are enforced and duly discharged.
4. Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company which were obtained through
great costs, time and effort. Therefore, Executive agrees that during his/her
employment and after the termination of his/her employment, Executive will not
in any way disparage, libel or defame the Company, its business or business
practices, its products or services, or its employees.

4



--------------------------------------------------------------------------------



 



Exhibit 10.2
5. Entire Agreement. This Agreement, Executive’s 2006 Incentive Stock Agreement,
Executive’s 2006 Nonqualified Stock Option Agreement, Executive’s 2006
Restricted Stock Agreement and Executive’s Employment Agreement (if any) contain
the entire agreement between the parties with respect to the subject matter
hereof, and supersede any previous agreements, written or oral, between
Executive and the Company with regard to the subject matter in those Agreement.
If any of the provisions in Executive’s 2006 Incentive Stock Agreement, 2006
Nonqualified Stock Option Agreement, 2006 Restricted Stock Agreement and/or
Employment Agreement conflict, the most restrictive version will control. This
Agreement does not eliminate Executive’s responsibility to comply with the
Flowserve Code of Business Conduct and Flowserve’s other policies and
procedures.
6. Partial Invalidity. In the event any court of competent jurisdiction holds
any provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required, and the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.
7. Reformation. Executive and the Company agree that all of the covenants
contained in Section 2 and Section 3 shall survive the termination or expiration
of this Agreement, and agree further that in the event any of the covenants
contained in Section 2 or Section 3 shall be held by any court to be effective
in any particular area or jurisdiction only if said covenant is modified to
limit its duration or scope, then the court shall have such authority to so
reform the covenant and the parties hereto shall consider such covenant(s)
and/or other provisions of Section 2 and/or Section 3 to be amended and modified
with respect to that particular area or jurisdiction so as to comply with the
order of any such court and, as to all other jurisdictions, the covenants
contained herein shall remain in full force and effect as originally written.
Alternatively, at the sole option of the Company, the Company may consider such
covenant(s) and/or provisions of Section 2 and/or Section 3 to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenants are so held void or otherwise unenforceable and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.
8. Assignment of Rights. This Agreement shall be binding upon and inure to the
benefit of Executive, the Company and any parents, subsidiaries, affiliated
companies, successors or assigns of the Company.
9. Nonwaiver. The Company’s waiver of any provision of the Agreement shall not
constitute (i) a continuing waiver of that provision, or (ii) a waiver of any
other provision of this Agreement.
10. Controlling Law. Any dispute in the meaning, effect, or validity of this
Agreement shall be resolved in accordance with the laws of Texas. This Agreement
shall be administered and governed by the laws of Texas. Venue of any litigation
arising from this Agreement shall be in a federal or state court of competent
jurisdiction in Dallas County, Texas.
11. No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company, Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s engagement by the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that Executive’s performance of all the
terms of this Agreement and Executive’s work duties for the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company. Executive agrees that Executive will
not use or disclose any confidential, proprietary or trade secret information
belonging to any former employer or third party, and Executive will not bring

5



--------------------------------------------------------------------------------



 



Exhibit 10.2
onto the premises of the Company or onto any Company property any confidential,
proprietary or trade secret information belonging to any former employer or
third party without such third parties’ written consent.

         
EXECUTIVE:
       
 
       
Signature:
       
 
       

         
Print Name:
       
 
 
 
   

         
Date:
       
 
 
 
   
FLOWSERVE:
       
 
       
Signature:
       
 
       

         
Print Name:
       
 
       

         
Title:
       
 
 
 
   

         
Date:
       
 
 
 
   

6